
	
		II
		111th CONGRESS
		1st Session
		S. 2479
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  synthetic staple fibers that are not carded, combed, or otherwise processed for
		  spinning.
	
	
		1.Certain synthetic staple fibers that are
			 colored and crimped
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Acrylic staple fibers (polyacrylonitrile staple) containing 85
						percent or more by weight of acrylonitrile units and 2 percent or more but not
						over 3 percent of water, colored, crimped, with an average filament decitex of
						2.2 (plus or minus 10 percent) and fiber length of 50 mm (plus or minus 10
						percent) (provided for in subheading 5503.30.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to articles entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
